Citation Nr: 0934847	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service connected residuals of prostate cancer, prior to May 
5, 2009.

2.  Entitlement to an evaluation in excess of 60 percent for 
service connected residuals of prostate cancer, from May 5, 
2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1965 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
claim for additional development in May 2008.  In a decision 
dated in July 2009, the Appeals Management Center (AMC) 
increased the evaluation of residuals of prostate cancer to 
60 percent, effective May 5, 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Throughout the period of appeal, residuals of prostate 
cancer have been manifest by a urinary voiding dysfunction 
which requires the wearing of absorbent materials which must 
be changed more than four times a day.


CONCLUSIONS OF LAW

1.  Prior to May 5, 2009, the criteria for an evaluation of 
60 percent, but no higher, for residuals of prostate cancer 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.115a, 4.115b, Diagnostic Code 7528 
(2008).

2.  From May 5, 2009, the criteria for an evaluation in 
excess of 60 percent for residuals of prostate cancer have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.115a, 4.115b, Diagnostic Code 7528 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in April 2004 and May 2008.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2008.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In this case, the Board finds that the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, and 
the AMC also readjudicated the case by way of a supplemental 
statement of the case issued in July 2009 after the notice 
was provided.  Thus, it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal as the 
notice error did not affect the essential fairness of the 
adjudication.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).


752
7
Prostate gland injuries, infections, hypertrophy, post- 
operative residuals:

Rate as voiding dysfunction or urinary tract 
infection, whichever is predominant.

38 C.F.R. § 4.115b, Diagnostic Code 7527 (2008)



752
8
Malignant neoplasms of the genitourinary system:

Note: Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue 
with a mandatory VA examination at the expiration 
of six months. Any change in evaluation based upon 
that or any subsequent examination shall be subject 
to the provisions of §3.105(e) of this chapter. If 
there has been no local recurrence or metastasis, 
rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.
100
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2008)

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.


Renal dysfunction:

Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ 
systems, especially cardiovascular
100

Persistent edema and albuminuria with BUN 40 to 
80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion
80

Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 
7101
60

Albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101
30

Albumin and casts with history of acute nephritis; 
or, hypertension non-compensable under diagnostic 
code 7101
0


Voiding dysfunction:

Rate particular condition as urine leakage, 
frequency, or obstructed voiding


Continual Urine Leakage, Post Surgical Urinary 
Diversion, Urinary Incontinence, or Stress 
Incontinence:


Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 
4 times per day
60

Requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day
40

Requiring the wearing of absorbent materials which 
must be changed less than 2 times per day
20


Urinary frequency:

Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40

Daytime voiding interval between one and two hours, 
or; awakening to void three to four times per night
20

Daytime voiding interval between two and three 
hours, or; awakening to void two times per night
10


Obstructed voiding:

Urinary retention requiring intermittent or 
continuous catheterization
30

Marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any 
one or combination of the following:



1.  Post void residuals greater than 150 cc



2.  Uroflowmetry; markedly diminished peak 
flow rate (less than 10 cc/sec)



3.  Recurrent urinary tract infections 
secondary to obstruction



4.  Stricture disease requiring periodic 
dilatation every 2 to 3 months
10

Obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times 
per year
0


Urinary tract infection:

Poor renal function: Rate as renal dysfunction.


Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30

Long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive 
management
10
38 C.F.R. § 4.115a (2008)

Analysis

In this case, private treatment records show that in 
June 2001, the Veteran had a spinal cord injury and became 
paralyzed from the neck down.  During his hospitalization, he 
was found to have a large left renal mass.  He underwent a 
left radical nephrectomy in October 2001.  Afterwards, he 
underwent a needle biopsy of his prostate which revealed 
adenocarcinoma of the prostate.  He underwent a radical 
prostatectomy in February 2002.

Private correspondence from G.B., M.D., dated June 2002 
states that there was no evidence of recurrent malignancy.  
An April 2003 letter from W.F.O., M.D., indicates that the 
Veteran exhibited no evidence of carcinoma of the prostate.  
On VA examination in June 2004, the examiner noted that there 
had been no significant change in the Veteran's urologic 
condition, and the Veteran would be considered at low risk 
for recurrence of his prostate cancer.  He continued to wear 
a condom catheter for management of his bladder.  A private 
medical record from August 2004 shows that the Veteran's PSA 
level was < 0.1.  In January 2005, the PSA level was 0.01.  A 
VA examiner noted in May 2009 that the Veteran's PSA level 
was 0.24 and stable.  The examiner opined that it was 
suspicious that the Veteran will ultimately have recurrence 
of his prostate cancer clinically rather than just 
biochemically, but only time would tell the magnitude.  Based 
on these records, the Board finds that although the Veteran 
might ultimately have a recurrence of his prostate cancer, he 
currently has not had a recurrence.  There does not appear to 
have been a reoccurrence or metastasis.  Therefore, under 
Diagnostic Code 7528, the Veteran's prostate cancer should be 
evaluated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.

In May 2009, a VA examiner observed that the Veteran had a 
serum creatinine level of 1.6 with an estimated glomerular 
filtration rate of 56.  He opined that was relatively normal 
renal function for someone with one kidney, and therefore, he 
would not attribute the Veteran's renal dysfunction to his 
prostate cancer.  None of the other evidence of record 
contradicts the May 2009 VA examiner's opinion.  The examiner 
gave his opinion based on specific test results.  Thus, the 
Board finds the May 2009 VA examiner's opinion persuasive 
that the Veteran's renal dysfunction is not attributable to 
his prostate cancer, and as such, should not be considered in 
evaluating the Veteran's service-connected residuals of 
prostate cancer.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of a diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

The remaining factor to be evaluated in determining the 
degree of disability caused by the prostate cancer is the 
Veteran's voiding dysfunction.  In this regard, the Board 
observes that a VA examiner opined in March 2003 that whether 
the Veteran's incontinence should be assessed in terms of the 
spinal cord injury or the prostatectomy was irrelevant 
because the Veteran would have been incontinent just as a 
result of the cervical lesion.  However, a different VA 
examiner opined in May 2009 that the Veteran's urinary 
control was at least as likely as not related to his 
treatment for his service-connected prostate cancer.  The 
examiner also stated that if the Veteran's urinary control 
was not a result of his radical prostatectomy, it was at 
least exacerbated by his radical prostatectomy.  The Board 
finds the opinion of the May 2009 VA examiner to be more 
persuasive than the opinion of the March 2003 VA examiner.  
It is not clear that the March 2003 examiner reviewed the 
claims file.  In fact, the March 2003 examiner stated that he 
did not have pathology reports or PSA values to review.  
Contrastingly, the May 2009 examiner reviewed and commented 
on the Veteran's PSA scores and medical history.  He stated 
in his report that he reviewed the claims file and medical 
record.  Thus, the Board finds the conclusions of the 
May 2009 examiner to be of greater probative value, and the 
Board will evaluate the Veteran's residuals of prostate 
cancer based on voiding dysfunction.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
a diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Private correspondence from G.B., M.D., dated June 2002 
indicates that the Veteran had to use an external catheter.  
A VA follow-up record from June 2002 indicates that the 
Veteran used external catheters.  Another VA note from 
July 2002 states that the Veteran's external catheter was 
coming off, and the Veteran's clothing was damp.  A new 
catheter was applied and large diapers were ordered for the 
Veteran.  Additional VA treatment records from 2002 show that 
the Veteran used catheters.  A VA examiner observed in 
March 2003 that the Veteran wore a condom catheter.  A 
December 2003 VA treatment note reveals that the Veteran did 
not have control of his urine and had an atonic bladder which 
the Veteran emptied manually.  On VA examination in 
June 2004, it was noted that the Veteran continued to wear a 
condom catheter for management of his bladder.  The examiner 
opined that there had been no significant change in his 
urologic condition since his last rating examination.  A 
private operative note from August 2007 shows that the 
Veteran continued to use an external catheter.  A VA examiner 
noted in May 2009 that the Veteran wore a condom catheter.  
The examiner stated that if the Veteran did not wear the 
catheter, he would require wearing of absorbent materials 
that would need to be changed more than four times a day.  It 
was noted that the Veteran wore absorbent materials in 
addition to his catheter because at times his catheter would 
come off and leak.

Based on the evidence of record, the Board finds that a 60 
percent evaluation, but no higher, is warranted throughout 
the entire period of appeal for the Veteran's residuals of 
prostate cancer.  In this matter, the Board finds the opinion 
of the May 2009 VA examiner persuasive.  The examiner opined 
that if the Veteran did not wear a catheter, he would require 
wearing of absorbent materials that would need to be changed 
more than four times a day.  According to the diagnostic 
criteria for voiding dysfunction, a 60 percent evaluation is 
warranted upon the wearing of absorbent materials which must 
be changed more than 4 times per day.  See 38 C.F.R. § 
4.115a.  As the evidence of record shows that the Veteran has 
had to use a catheter throughout the entire period of his 
appeal, it appears that he would require the wearing of 
absorbent materials that would need to be changed more than 
four times a day throughout the period of appeal.  The Board 
notes that a 60 percent evaluation is the maximum schedular 
evaluation available for voiding dysfunction in the Rating 
Schedule.  Thus, a 60 percent evaluation, but no higher, is 
warranted for the Veteran's residuals of prostate cancer 
throughout the period of appeal.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder alone that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The evaluations assigned under the 
Rating Schedule criteria are adequate for the level of 
disability demonstrated for residuals of prostate cancer.  
The medical evidence shows that the residuals of prostate 
cancer, while significant, are not a total occupational and 
social impairment.  The Board observes that the Veteran 
suffers from numerous non-service-connected disorders which 
interfere with his employability.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in of 60 percent, but no higher, 
for service connected residuals of prostate cancer, prior to 
May 5, 2009 is allowed, subject to the regulations governing 
the payment of monetary awards.

Entitlement to an evaluation in excess of 60 percent for 
service connected residuals of prostate cancer, from May 5, 
2009, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


